tcmemo_2011_24 united_states tax_court estate of joseph l mangiardi deceased joseph l mangiardi declaration of trust dated february maureen g mangiardi co-trustee and statutory executor petitioner v commissioner of internal revenue respondent docket no 3958-08l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to r’s determination that levy action was appropriate held r’s determination to maintain the levy to protect the government’s interest does not constitute an abuse_of_discretion r’s determination to proceed with collection action is sustained w morgan speer for petitioner john t lortie for respondent memorandum opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the estate of joseph mangiardi deceased joseph l mangiardi declaration of trust dated date maureen g mangiardi co-trustee and statutory executor petitioner seeks judicial review of respondent’s determination to proceed with a proposed levy with respect to petitioner’s estate_tax liability the sole issue for decision is whether respondent’s determination to proceed with a proposed levy for collection of unpaid estate_tax liability constitutes an abuse_of_discretion background this case was submitted fully stipulated pursuant to rule the parties’ stipulation of facts with accompanying exhibits is incorporated herein by this reference the estate’s legal residence was florida at the time the petition was filed the cotrustee of the previously referenced trust trust and statutory executor of the estate ms maureen g mangiardi resided in the state of new york at the time the petition wa sec_1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure filed dr joseph l mangiardi decedent who established the trust which was revocable during his lifetime was a resident of the state of florida when he died on date on date petitioner filed a form_706 united_states estate and generation-skipping_transfer_tax return showing an unpaid estate_tax liability of dollar_figure the form_706 stated that the value of the gross_estate was dollar_figure but that most of decedent’s assets were not subject_to distribution thorough probate the nonprobate assets of decedent’s estate included the trust valued at dollar_figure as of the alternate_valuation_date and individual_retirement_accounts iras decedent held totaling dollar_figure the iras ultimately passed by contract under applicable state law to decedent’s nine children the beneficiaries petitioner filed an amended form_706 on date the form_706 was selected for examination however no additional_assessment was made instead an abatement of tax of dollar_figure was made on date pursuant to sec_6161 petitioner requested a total of six extensions to pay the estate_tax liability all of which respondent granted petitioner’s final form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes was submitted in date the attachment to the form_4768 requested an additional months until date to pay estate_taxes under the hardship provisions of sec_20_6161-1 or in the alternative request is made under the reasonable_cause provisions of sec_20_6161-1 petitioner claimed that the assets in the gross_estate which must be liquidated to pay the estate_tax can only be sold at a sacrifice price or in a depressed market if the tax is to be paid on the above referenced extended due_date the unliquidated value of the trust account as of date was approximately dollar_figure hence the liquidation of the securities in this account at this time would have resulted in a substantial loss to the estate and the beneficiaries the attachment to the form_4768 provided a detailed description of the events that led to the devaluation of the assets in the trust account on date respondent approved petitioner’s request for additional time to pay the estate_tax liability but only until date and advised petitioner that no further extensions to pay the estate_tax would be granted beyond that date respondent’s letter warned the extension to pay is only being allowed until because if the liability is not paid in full by that date the irs will begin making transferee assessments against the heirs of the estate that received assets and have not paid to the irs their portion of the estate_tax and interest owed we can not provide any additional time because we must ensure that the transferee assessments are made prior to the assessment expiration date to make those assessments the estate_tax liability remained unpaid after the extended deadline of date on date respondent sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing levy notice for the unpaid estate_tax liability petitioner timely submitted form request for a collection_due_process_hearing cdp hearing request in response to the levy notice internal_revenue_service office of appeals appeals settlement officer david c varnerin mr varnerin conducted the cdp hearing through a series of conferences and or communications with petitioner commencing on date at the cdp hearing petitioner claimed that respondent was precluded from collecting the estate_tax liability from the ira beneficiaries because the time for making a transferee assessment under sec_6901 had expired accordingly petitioner requested that the estate_tax liability be resolved through an offer-in-compromise in which petitioner would offer a reduced_amount based on doubt as to collectibility of the remaining assets in the trust mr varnerin sought legal advice from respondent’s counsel as to whether the unpaid estate_tax liability could be collected counsel responded via memo dated date counsel’s memo stating that the estate_tax liability could be collected either from the executor personal representative under u s c section or from the beneficiaries by enforcing the estate_tax lien under sec_6324 without a prior assessment against the transferees under sec_6901 on date respondent sustained the proposed levy action and issued to petitioner a notice_of_determination in issuing the notice_of_determination mr varnerin relied on counsel’s memo but made a clerical_error by stating that an assessment could be made against transferee beneficiaries under sec_6901 mr varnerin intended that the notice_of_determination state that a lawsuit could be brought against the transferee beneficiaries under sec_6324 on date petitioner filed a petition in this court to review respondent’s intended collection action discussion i sec_6161 extension of time to pay estate_tax liability the commissioner may pursuant to sec_6161 for reasonable_cause upon request of the executor extend the time for payment of the tax shown on the estate_tax_return for a reasonable period not in excess of years the extension may be granted in up to 12-month chunks if an examination of all the facts and circumstances discloses that such request is based upon reasonable_cause sec_20_6161-1 estate_tax regs under the regulations prescribed by the commissioner if the district_director finds that payment on the due_date would impose undue_hardship upon the estate he may extend the payment due_date as detailed in the applicable regulations sec a i estate_tax regs u ndue hardship involves more than mere inconvenience a taxpayer claiming undue_hardship must show that the estate would sustain a very substantial and severe financial loss if forced to pay a tax on the due_date ie that the assets in the gross_estate which must be liquidated to pay the estate_tax can only be sold at a sacrifice price or in a depressed market if the tax is to be paid when otherwise due sec_20_6161-1 example estate_tax regs a federal_agency is bound to follow its own regulations twp of s fayette v allegheny cnty hous auth 27_fsupp2d_582 w d pa citing 418_us_683 affd without published opinion 185_f3d_863 3d cir an agency of the government must scrupulously observe rules regulations or procedures which it has established when it fails to do so its action cannot stand 2while congress amended sec_6161 in the tax reform act of publaw_94_455 sec c 90_stat_1867 to substitute the words reasonable_cause for undue_hardship the regulations have never been updated to reflect this change nevertheless we refer to them here because the legislative_history indicates clearly that reasonable_cause is intended to be a less restrictive standard than undue_hardship thus one who would satisfy the latter should also satisfy the former test staff of joint comm on taxation general explanation of the tax reform act of pincite j comm print 1976_3_cb_1 and courts will strike it down 420_f2d_809 4th cir respondent claimed he could not grant petitioner any additional time to pay the estate_tax liability beyond date because he needed to make transferee assessments against the heirs of the estate ie the beneficiaries before the sec_6901 assessment expiration date however respondent has never made such assessments and now asserts that a transferee assessment under sec_6901 is not required before personal liability can be imposed under sec_6324 if respondent’s assertion is correct then respondent did not properly apply his own regulations under sec_6161 those regulations regarding undue_hardship and reasonable_cause should have been fully considered in date before denying petitioner’s request for a 12-month extension to pay the estate_tax liability and announcing that no further extensions would be granted without regard to any facts which might exist in the future however the record indicates that respondent made no such consideration instead he did not fully allow the requested extension and prematurely denied any additional requests by petitioner under sec_6161 for an extension to pay the estate_tax liability on the inconsistent and poorly developed record before us we are unable to decide whether respondent abused his discretion in denying petitioner’s request for an extension of time to pay the estate_tax liability however given that the maximum allowable extension of time under sec_6161 years expired on date remanding the case to appeals for further consideration of this issue would prove unproductive as the issue is now moot ii levy action sec_6331 authorizes the commissioner to levy upon property or property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax_liability only if the commissioner has given written notice to the taxpayer days before the levy sec_6330 requires the commissioner to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the first levy is made if an administrative hearing is requested in a levy case the hearing is to be conducted by appeals sec_6330 at the hearing the appeals officer conducting it must verify that the 3the court also previously denied respondent’s date motion for summary_judgment which was predicated on essentially the same facts as those in the stipulation which accompanied the rule motion in denying that motion judge thornton noted that there were material factual questions still unresolved and thus summary_judgment was inappropriate at that time requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including a spousal defense or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 sec_301_6330-1 proced admin regs following the hearing the appeals officer must determine among other things whether the proposed collection action should proceed in making the determination the appeals officer shall take into consideration whether the requirements of all applicable laws and administrative procedures have been satisfied any relevant issues raised by the taxpayer during the sec_6330 hearing and whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 this court has jurisdiction to review the appeals officer’s determination sec_6330 where the taxpayer’s underlying liability was not properly at issue in the hearing we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 an appeals officer’s determination is not an abuse_of_discretion unless the determination is arbitrary capricious or without sound basis in law or fact 129_tc_107 125_tc_14 petitioner claims that respondent applied the law erroneously in sustaining the collection action and improperly determined that a sec_6901 assessment was not required before instituting collection action against the beneficiaries under sec_6324 petitioner further argues that respondent abused his discretion by refusing to consider any compromise and denying petitioner’s offer-in-compromise based on doubt as to collectibilty respondent argues that mr varnerin did not abuse his discretion by upholding the proposed collection action against petitioner because respondent can collect the full estate_tax liability from the beneficiaries pursuant to sec_6324 without a prior assessment against them under sec_6901 respondent claims that any erroneous application of law was harmless error and that mr varnerin verified that respondent followed all relevant legal and administrative procedures regarding the collection of the estate_tax liability before making his determination to sustain the levy a sec_6901 assessment both petitioner’s and respondent’s arguments turn on whether a sec_6901 assessment is required before the initiation of collection action under sec_6324 few courts have considered this issue directly however the courts of appeals for the third circuit and the tenth circuit have held that respondent may collect estate_tax from a transferee pursuant to sec_6324 without a prior assessment against the transferee under sec_6901 16_f3d_522 3d cir 461_f2d_605 10th cir this court has found those cases to be persuasive and well reasoned 102_tc_654 in its holding in united_states v geniviva supra pincite the court_of_appeals for the third circuit noted a certain sorrow that what seems inherently unfair is also quite in accordance with the law we also sympathize with the beneficiaries of decedent’s estate in that years later they find themselves at risk of forfeiting their inheritance without prior notice especially after respondent had ample opportunity to make assessments against them nevertheless as discussed above it has previously been determined that a sec_6901 assessment is not required before initiation of collection action under sec_6324 b respondent’s denial of petitioner’s offer-in-compromise among the issues that may be raised at appeals and are reviewed for abuse_of_discretion are offers of collection alternatives such as offers-in-compromise sec_6330 the court reviews the appeals officer’s rejection of an offer-in-compromise to decide whether the rejection was arbitrary capricious or without sound basis in fact or law and therefore an abuse_of_discretion 125_tc_301 affd 469_f3d_27 1st cir woodral v commissioner 122_tc_19 sec_7122 authorizes the commissioner to compromise any civil case arising under the internal revenue laws in general the decision to accept or reject an offer as well as the terms and conditions agreed to are left to the discretion of the commissioner sec_301_7122-1 proced admin regs however regulations promulgated under sec_7122 provide no offer to compromise may be rejected solely on the basis of the amount of the offer without evaluating that offer under the provisions of the law regulations and the commissioner’s policies and procedures regarding the compromise of cases sec_301_7122-1 proced admin regs the grounds for compromise of a tax_liability are doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs petitioner based the offer-in-compromise on doubt as to collectibility which exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs the commissioner will generally compromise a liability on the basis of doubt as to collectibility only if the liability exceeds the taxpayer’s reasonable collection potential ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies murphy v commissioner supra pincite the commissioner has no duty to negotiate with a taxpayer before rejecting the taxpayer’s offer-in-compromise 447_f3d_706 9th cir affg tcmemo_2004_13 catlow v commissioner tcmemo_2007_47 affd in part and vacated in part sub nom 568_f3d_710 9th cir petitioner argues that the reasonable collection potential should not include any amount which respondent could collect from the beneficiaries through an action in equity under sec_6324 because the statute_of_limitations for making a transferee assessment under sec_6901 has expired however this court determined supra that respondent is not required to make a sec_6901 assessment before initiating collection action under sec_6324 therefore any amount of the unpaid estate_tax liability that respondent could collect from the beneficiaries should be included in petitioner’s reasonable collection potential ie the amount of the ira_distributions petitioner offered the remaining assets in the estate approximately dollar_figure as an offer-in-compromise however respondent determined petitioner’s reasonable collection potential to be at least dollar_figure million given that the beneficiaries received dollar_figure in ira_distributions because petitioner did not offer an acceptable amount respondent did not abuse his discretion in rejecting petitioner’s offer-in-compromise c harmless error if infected by an error of law the determination of the appeals officer may be set_aside 121_tc_111 perkins v commissioner tcmemo_2008_ however if the error is harmless and causes no prejudice or does not affect the ultimate determination in the case the court should not find an abuse_of_discretion see eg 129_tc_58 322_fsupp2d_1229 d n m affd 121_fedappx_348 10th cir none of respondent’s questionable actions as of the present time prejudice petitioner or affect respondent’s conclusion that a lawsuit can be brought against the beneficiaries under sec_6324 to collect the unpaid estate_tax liability the facts do not establish a currently existing abuse_of_discretion on respondent’s part the court will therefore sustain respondent’s proposed collection actions the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
